GEORGIA M. PESTANA                           THE CITY OF NEW YORK                         JOHN L. GARCIA
Acting Corporation Counsel                                                                   Senior Counsel
                                             LAW DEPARTMENT                               Phone: (212) 356-5053
                                                100 CHURCH STREET                           Fax: (212) 356-1148
                                                                                          johgarci@law.nyc.gov
                                                NEW YORK, N.Y. 10007


                                                                       July 9, 2021
       By email
       Alison Ellis Frick
       (africk@kllf-law.com)
       David A. Lebowitz
       (dlebowitz@kllflaw.com)
       Douglas Edward Lieb
       (dlieb@kllflaw.com)

                Re:      Edo Gelbard, et al. v. City of New York, et al.
                         20 CV 3163 (MKB) (TAM)

       Counsel:

               Please find enclosed the following documents that comprise defendants’ moving papers
       for their Partial Motion for Judgment on the Pleadings in this matter:
                   ● Notice of Motion;
                   ● Defendants’ Memorandum of Law in Support of their Partial Motion for
                        Judgment on the Pleadings;
                   ● Declaration of John L. Garcia in Support of Defendants’ Partial Motion for
                        Judgment on the Pleadings; and
                   ● Exhibit A annexed thereto.
               Thank you for your attention to this matter.

                                                                       Sincerely,




                                                                       John L. Garcia
                                                                       Senior Counsel
       Encl.
